DETAILED ACTION
This Office Action is in response to a Non-Final, filed on 11/23/2022. Claims 1-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent US 11,081,277 B2 and US Patent US 11,101,069 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Double Patenting and Arguments
The nonstatutory double patenting rejection of claims 1-20 as being unpatentable over the claims 1-17 of US Patent US 11,081,277 B2 that was cited in the Office Action (mailed 09/16/2022) is withdrawn in light of the Applicant’s Terminal Disclaimer, filed on 11/23/2022.
The nonstatutory double patenting rejection of claims 1-3, 7, 10, and 11 as being unpatentable over the claims 1-2, 6-8, and 13-14 of US Patent US 11,101,069 B2 that was cited in the Office Action (mailed 09/16/2022) is withdrawn in light of the Applicant’s Terminal Disclaimer, filed on 11/23/2022.
However, the Examiner disagrees with arguments presented by the Applicant (filed on 11/23/2022) concerning the reference of Akada. The argument that the Applicant presents on pages 11-12 does not negate of how the Examiner rejected the limitation “and the at least one second outer electrode includes a second outer electrode that is disposed on one of the first and second side surfaces, and is directly connected to a corresponding one of the inner electrodes at a position spaced away from the one of the first and second side surfaces on which the second outer electrode is disposed toward an inside of the multilayer body” based on Applicant’ cited evidence and the Examiner’s interpretation of the limitation’s wording. It is very clearly seen in Akada’s Fig. 4 that “second outer electrode 5a_5d portion of second outer electrodes 5a_5b_5c_5d” is disposed on first side surface 1b directly connected to the corresponding inner electrodes 2a through lead-out part 2aa and inner electrodes 3b through lead-out part 3ba. And where the second outer electrode 5a_5d portion is position spaced away from the first side surface 1b to make the respective inner electrodes 2a & 3b connection. Fig. 4 from the Akada reference clearly shows that inner electrodes 2a is spaced away from side surface 1b except for the lead-out part 2aa, and inner electrodes 3b is spaced away from side surface 1b except for the lead-out part 3ba. The limitation wording does not exclude the lead-out part and only provides the conditional limitation of the Examiner’s interpretation of “directly connected to the corresponding inner electrodes at a position that is spaced away from the side surfaces”. Therefore, the Examiner’s rejection is not inconsistent with the disclosure of Akada, as Applicant alleges on page 10.
The Examiner’s disagrees with the Applicant alleging that the rejection is “inconsistent with the interpretation that one having ordinary skill in the art would have reached in view of Applicant's specification and drawings”.  The Applicant presents arguments based on wanting the structure of the specification read into the claim limitations instead of reading the claims in light of the specification, which is impermissible. See MPEP § 2111.
	However, the rejection of Applicant’s cited limitation is in error due to the reference of Akada does not meet “outer electrode is disposed toward an inside of the multilayer body”, where the Applicant specifically did not argue.
Nevertheless, a 2nd Non-Final will be ensued in this office action to clearly meet Applicant’s cited claim rejection. Therefore, Applicant's Arguments (filed 11/23/2022) to the rejection of independent claim 1 based on 102 has been fully considered but are moot in view of new grounds of second Non-Final rejection. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akada et al. (US 2017/0148571 Al and Akada hereinafter) in view of Zenzai et al. (US 2013/0106560 A1) and Zenzai hereinafter).
Regarding claim 1, modified Akada discloses an electronic component (item 10 of Figs. 1-2(a) and ¶[0028] shows and indicates electronic component 10 {multilayer capacitor}) comprising: a multilayer body including inner electrodes and dielectric layers that are alternately stacked; a multilayer body including inner electrodes and dielectric layers that are alternately stacked (item 1 of Figs. 1-2(a) & items 2a, 2b, 3a, 3b, 4, 4a of Figs. 2(a)-4 &  item 1a of Fig. 3 and ¶[0028_0032_0034_0038 & 0041] shows and indicates multilayer body 1 {stacked body} including inner electrodes 2a_2b_3a_3b_4 {first grounding internal electrode 2 that includes first grounding electrode 2a and second grounding electrode 2b indicated in ¶[0028 & 0032]; second grounding internal electrode 3 that includes third grounding electrode 3a and fourth grounding electrode 3b indicated in ¶[0028 & 0034]; signal internal electrode 4/4a indicated in ¶[0028 & 0038} and dielectric layers 1a that are alternately stacked {indicated in ¶[0041] and shown in Fig. 3}); and an outer electrode that is electrically connected to the inner electrodes (items 5a, 5b, 5c, 5d, 6, 6a, 6b of Figs. 1_4 & items 5a, 5b, 6a, 6b of Fig. 2(a) and ¶[0028_0047 & 0050] shows and indicates outer electrode 6a_6b section {signal external terminals 6 is constituted by a first signal external terminal 6a and a second signal external terminal 6b indicated in ¶[0050]} of outer electrodes 6a_6b_5a_5b_5c_5d is electrically connected to inner electrodes 4/4a {indicated in ¶[0050]}; outer electrode 5a section {first grounding external terminal} of outer electrodes 6a_6b_5a_5b_5c_5d is connected to inner electrode 2a {indicated in ¶[0047] and shown in Fig. 4}; outer electrode 5b section {second grounding external terminal} of outer electrodes 6a_6b_5a_5b_5c_5d is connected to inner electrode 2b {indicated in ¶[0047] and shown in Fig. 4}; outer electrode 5c section {third grounding external terminal} of outer electrodes 6a_6b_5a_5b_5c_5d is connected to inner electrode 3a {indicated in ¶[0047] and shown in Fig. 4}; outer electrode 5d section {fourth grounding external terminal} of outer electrodes 6a_6b_5a_5b_5c_5d is connected to inner electrode 3b {indicated in ¶[0047] and shown in Fig. 4}); wherein the multilayer body includes a first main surface and a second main surface that are opposite to each other in a stacking direction, a first side surface and a second side surface that are opposite to each other in a width direction perpendicular or substantially perpendicular to the stacking direction, and a first end surface and a second end surface that are opposite to each other in a length direction perpendicular or substantially perpendicular to the stacking direction and the width direction (items 1b, 1c of Figs. 1_4 & items 1d, 1e of Figs. 2_4 and ¶[0029] shows and indicates where multilayer body 1 includes a first main surface and a second main surface that are opposite to each other in a stacking direction,  first side surface 1b and second side surface 1c that are opposite to each other in a width direction perpendicular or substantially perpendicular to the stacking direction, and first end surface 1d and second end surface 1e that are opposite to each other in a length direction perpendicular or substantially perpendicular to the stacking direction and the width direction); the outer electrode includes first outer electrodes that are disposed on the first end surface and the second end surface (Akada: Figs. 1-2(a)_4 and ¶[0050] shows and indicates outer electrode 6a_6b_5a_5b_5c_5d includes first outer electrodes 6a_6b, where first outer electrode 6a section is disposed on the first end surface 1d, and where first outer electrode 6b section is disposed on the second end surface 1e), and at least one second outer electrode that is disposed on at least one of the first side surface or the second side surface (Akada: Figs. 1-2(a)_4 and ¶[0046-0047] shows and indicates outer electrode 6a_6b_5a_5b_5c_5d includes second outer electrodes 5a_5b_5c_5d, where second outer electrodes 5a_5d section is disposed on first side surface 1b, and where second outer electrodes 5b_5c section is disposed on second side surface 1c); and the at least one second outer electrode includes a second outer electrode that is disposed on one of the first and second side surfaces, and is directly connected to a corresponding one of the inner electrodes at a position spaced away from the one of the first and second side surfaces on which the second outer electrode is disposed toward the multilayer body (items 2aa, 2ba, 3aa, 3bb of Fig. 4 and ¶[0032_0034 & 0046-0047] shows and indicates where second outer electrodes 5a_5b_5c_5d includes second outer electrode 5a_5d portion that is disposed on first side surface 1b directly connected to the corresponding inner electrodes 2a through lead-out part 2aa and inner electrodes 3b through lead-out part 3ba at a position spaced away from the first side surface 1b on which the second outer electrode 5a_5d portion that is disposed towards the multilayer body 1 to make the respective inner electrodes 2a & 3b connection; and where second outer electrodes 5a_5b_5c_5d includes second outer electrode 5c_5b portion that is disposed on second side surface 1c directly connected to the corresponding inner electrodes 3a through lead-out part 3aa and inner electrodes 2b through lead-out part 2ba at a position spaced away from the second side surface 1c on which the second outer electrode 5c_5b portion that is disposed towards the multilayer body 1 to make the respective inner electrodes 3a & 2b connection).
modified Akada discloses the claimed invention except wherein the outer electrode is disposed toward an inside of the multilayer body.
Zenzai discloses wherein the outer electrode is disposed toward an inside of the multilayer body (items 10, 14, 15, 26 of Figs. 4-5 & item 18 of Fig. 5 and abstract & ¶[0058] shows and indicates where outer electrode 14_15 {first conductive layer 15 of outer electrode 14} is disposed towards the inside of the multilayer body 10 {ceramic body } through connection portion 18 {connecting portion 18 is disposed so as to extend from the inside of the outer electrode 14 to the inside of the ceramic body 10 to connected to the  inner electrodes 26}; therefore, electronic component of Akada will have the second outer electrode be disposed toward the inside of the multilayer body directly connecting the corresponding inner electrodes by incorporating the connecting structure between the outer electrode and inner electrode of Zenzai).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the outer electrode is disposed toward an inside of the multilayer body into the structure of Akada. One would have been motivated in the electronic component of Akada and have the outer electrode be disposed towards the inside of the multilayer body in order to provide the electronic component with high bonding strength between an inner electrode and an outer electrode, as indicated by Zenzai in ¶[0009-0010 & 0078], in the electronic component of Akada.

Regarding claim 14, modified Akada discloses an electronic component, wherein end portions of the inner electrodes are aligned in the stacking direction when a section of the multilayer body having the width direction and the stacking direction is viewed in the length direction (Akada: Figs. 2(a)_3 and ¶[0028_0032_0034_0038 & 0041] shows where the end portion inner electrodes 2a_2b_3a_3b_4 are aligned in the stacking direction {shown in Fig. 3} when a section of the multilayer body 1 having the width direction and the stacking direction is viewed in the length direction as extrapolated from Fig. 2(a) in the thickness-width plane as viewed from the length direction).

Regarding claim 15, modified Akada discloses an electronic component, wherein the multilayer body includes an inner layer portion and outer layer portions disposed on both sides of the inner layer portion in the stacking direction; and none of the inner electrodes are disposed in the outer layer portions (Akada: Fig. 2(a) and ¶[0028_0032_0034_0038 & 0041] shows where multilayer body 1 includes inner layer portion 4-top-to-4-bottom {inner layer portion that is form by the top internal electrode 4 to bottom internal electrode} and first outer layer portion 1-top-to-4-top-surface {outer layer portion formed from the top of body 1 to the top surface of the top internal electrode 4} and second outer layer portion 1-bottom-to-bottom-surface {outer layer portion formed from the bottom of body 1 to the bottom surface of the bottom internal electrode 4}; and where inner layer portion 4-top-to-4-bottom is between the first outer layer portion 1-top-to-4-top-surface and second outer layer portion 1-bottom-to-bottom-surface; and where there is no inner electrodes 2a_2b_3a_3b_4 disposed in first outer layer portion 1-top-to-4-top-surface and second outer layer portion 1-bottom-to-bottom-surface).

Regarding claim 16, modified Akada discloses an electronic component, wherein each of the outer layer portions include a dielectric body made of a same material as that of the dielectric layers (Akada: Figs. 2(a)_3 and ¶[0029_0080 & 0086-0087] indicates where the top outer layer 1a and lower outer layer 1a in the dielectric body of multilayer body 1 is made of the same material as the dielectric layers 1a that is alternately stacked with inner electrodes 2a_2b_3a_3b_4).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Akada in view of Zenzai, as detailed in the rejection of claim 1 above, and in further view of Shinichi (JP2002170736A and Shinichi hereinafter).
	Regarding claim 2, modified Akada discloses an electronic component, wherein the multilayer body includes the at least one second outer electrode and is directly connected to the inner electrodes (Akada: Fig. 4 and ¶[0046-0047] shows second outer electrodes 5a section is directly connected to inner electrode 2a; second outer electrodes 5d section is directly connected to inner electrode 3b; second outer electrodes 5b section is directly connected to inner electrode 2b; second outer electrodes 5c section is directly connected to inner electrode 3a). 
However, Akada and Zenzai do not disclose wherein the multilayer body includes a margin portion in which the inner electrodes are not provided when a section of the multilayer body having the length direction and the width direction is viewed in the stacking direction; and the outer electrode includes a through section that extends through the margin portion and is directly connected to the inner electrodes by using the through section. 
Shinichi discloses wherein the multilayer body includes a margin portion in which the inner electrodes are not provided when a section of the multilayer body having the length direction and the width direction is viewed in the stacking direction; and the outer electrode includes a through section that extends through the margin portion and is directly connected to the inner electrodes by using the through section (items 1, 7, 9, 11, 13, 17 of Figs. 1-2 and abstract & ¶[0020-0025] from the Espacenet Translation shows and indicates multilayer body 9 {laminated body 9 of rectangular parallelepiped electronic component body 1} includes margin portion 11 {insulating coating layer 11} in which the inner electrodes 17 {internal electrodes} are not provided when a section of the multilayer body 9 has the length direction and the width direction is viewed in the stacking direction {as viewed in Figs. 2(a)-2(b)}; and where the outer electrodes 7 {external electrodes} includes a through section 13 {conductive portion} that extends through margin portion 11 and is directly connected to inner electrodes 17 by using through section 13; therefore, the electronic component of modified Akada will have the multilayer body include a margin portion in which the inner electrodes are not provided when a section of the multilayer body is viewed from the stacking direction in the thickness-width plane, and have at least one second outer electrode include a through section that extends through the margin portion and is directly connected to the inner electrodes using the through section by incorporating the laminate electronic component structure of Shinichi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the multilayer body includes a margin portion in which the inner electrodes are not provided when a section of the multilayer body having the length direction and the width direction is viewed in the stacking direction; and the outer electrode includes a through section that extends through the margin portion and is directly connected to the inner electrodes by using the through section into the structure of modified Akada. One would have been motivated in the electronic component of modified Akada and have the multilayer body includes a margin portion in which the inner electrodes are not provided when a section of the multilayer body in the length direction and the width direction is viewed in the stacking direction, and have the outer electrode include a through section that extends through the margin portion and is directly connected to the inner electrodes by using the through section in order to increase the moisture resistance of the electronic component while maintaining adhesive strength between multilayer body and the margin portion, as indicated by Shinichi in ¶[0025], in the electronic component of modified Akada.

Regarding claim 3, modified Akada discloses an electronic component, wherein a dimension of the margin portion in the width direction is no less than about 5 µm and no more than about 30 µm (Shinichi: Figs. 1-2 and ¶[0025] from the Espacenet Translation shows and indicates where a dimension of the margin portion 11 in the width direction is no less than about 5 µm and no more than about 30 µm {thickness of the insulating coating layer 11 is 50 μm or less}).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akada in view of Zenzai, as detailed in the rejection of claim 1 above, and in further view of Sung Il et al. (KR20070044109A and Sung Il hereinafter).
Regarding claim 9, modified Akada discloses an electronic component, wherein the outer electrode and inner electrodes (Akada: Figs. 1-2(a)_3- 4 and ¶[0028_0032_0034_0038_0041_0047_0050 & 0092-0093] shows and indicates multilayer body 1 includes outer electrodes 6a_6b_5a_5b_5c_5d and inner electrodes 2a_2b_3a_3b_4, where outer electrodes 6a_6b_5a_5b_5c_5d are fired {bake that is indicated in ¶[0092-0093]}). 
However, Akada and Zenzai do not disclose wherein the outer electrode has a structure that is provided by being simultaneously fired together with the inner electrodes.
Sung Il discloses wherein the outer electrode has a structure that is provided by being simultaneously fired together with the inner electrodes (page 10 lines 379-381 from the Espacenet Translation indicates where the outer electrode {external electrode} has a structure that is provided by being simultaneously fired together with the inner electrodes {internal electrodes}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the outer electrode has a structure that is provided by being simultaneously fired together with the inner electrodes into the structure of modified Akada. One would have been motivated in the electronic component of modified Akada and have the outer electrode be a structure that is provided by being simultaneously fired together with the inner electrodes in order to facilitate the production of the electronic component, in the electronic component of modified Akada.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akada in view of Zenzai, as detailed in the rejection of claim 1 above, and in further view of Park et al. (US 2020/0027661 Al and Park I hereinafter).
Regarding claim 11, modified Akada discloses an electronic component, wherein a dimension, in the width direction, of one of the inner electrodes that is located at a central portion in the stacking direction is a dimension, in the width direction, of another inner electrode that is located at an outer portion in the stacking direction (Akada: Fig. 2(a) and ¶[0028_0032_0034_0038 & 0041] is extrapolated in the thickness-width plane as viewed from the length direction to shows central inner electrodes 2a_2b_3a_3b_4 in the stacking direction is dimensioned to another inner electrodes 2a_2b_3a_3b_4 located in the outer portion in the stacking direction). 
However, Akada and Zenzai do not disclose wherein a dimension, in the width direction, of one of the inner electrodes that is located at a central portion in the stacking direction is larger than a dimension, in the width direction, of another inner electrode that is located at an outer portion in the stacking direction.
Park I discloses wherein a dimension, in the width direction, of one of the inner electrodes that is located at a central portion in the stacking direction is larger than a dimension, in the width direction, of another inner electrode that is located at an outer portion in the stacking direction (items 110, 121, 122, A1, A2, A3, Y, Z of Fig. 2 and abstract & ¶[0046] & claim 1 shows and indicates where the width direction Y of internal electrodes 121_122 located in the central portion A3 in the stacking direction Z is larger in dimension than the width direction Y of internal electrodes 121_122 located in the outer portions A1 and A2 {cover portions} in body 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a dimension, in the width direction, of one of the inner electrodes that is located at a central portion in the stacking direction is larger than a dimension, in the width direction, of another inner electrode that is located at an outer portion in the stacking direction into the structure of modified Akada. One would have been motivated in the electronic component of modified Akada and have the dimension, in the width direction, of one of the inner electrodes that is located at a central portion in the stacking direction be larger than a dimension, in the width direction, of another inner electrode that is located at an outer portion in the stacking direction in order to secure humidity resistance reliability while improving capacitance by significantly increasing an effective volume through a larger number of inner electrodes, as indicated by Park I in ¶[0011 & 0059], in the electronic component of modified Akada.

Claims 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akada in view of Zenzai and Shinichi, as detailed in the rejection of claim 2 above, and in further view of Tanaka et al. (US 2017/0018363 A1 and Tanaka hereinafter).
Regarding claim 7, modified Akada discloses an electronic component, wherein the margin portion in the width direction (Shinichi: Figs. 1-2 and abstract & ¶[0020-0025] from the Espacenet Translation shows where the margin portion 11 is in the width direction). 
However, Akada, Zenzai, and Shinichi do not disclose wherein the margin portion includes a plurality of margin layers that are stacked in the width direction.
Tanaka discloses wherein the margin portion includes a plurality of margin layers that are stacked in the width direction (item 10 of Fig. 1 & items 10, 32, 32a, 32b, 34, 34a, 34b of Fig. 3 and ¶[0061] shows and indicates where margin portion 32 includes outer layer 32a and inner layer 32b and margin portion 34 includes outer layer 34a and inner layer 34b; and where 32a_32b_34a_34b are all stacked in the width direction of multilayer ceramic capacitor 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the margin portion includes a plurality of margin layers that are stacked in the width direction into the structure of modified Akada. One would have been motivated in the electronic component of modified Akada and have the margin portion includes a plurality of margin layers that are stacked in the width direction in order to provide an electronic component which has an improved reliability achieved by improving a strength of side margin portions, as indicated by Tanaka in ¶[0009], in the electronic component of modified Akada.

Regarding claim 19, modified Akada discloses an electronic component, wherein the plurality of margin layers include an inner margin layer and an outer margin layer; and the outer margin layer contains Si in an amount larger than that in the inner margin layer (Tanaka: Fig. 3 and ¶[0046 & 0061] indicates where margin portion 32 includes outer margin layer 32a and inner margin layer 32b and margin portion 34 includes outer margin layer 34a and inner margin  layer 34b; and where outer margin layers 32a and 34a contains Si in an amount larger than that in the inner margin layers 32b and 34b).

Regarding claim 20, modified Akada discloses an electronic component, wherein a mole ratio of Si to Ti in the outer margin layer is higher than a mole ratio of Si to Ti in the inner margin layer (Tanaka: Fig. 3 and ¶[0046] indicates where outer margin layers 32a and 34a has a mole ratio of Si to Ti that is larger than the mole ratio of Si to Ti of inner margin layers 32b and 34b {Si is added to the outer layers 32a, 34a at the Si mole number/Ti mole number of 3.0 or more and 7.0 or less, and added to the inner layers 32b, 34b at the Si mole number/Ti mole number of 1.0 or more and 4.0 or less}).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akada in view of Zenzai and Shinichi, as detailed in the rejection of claim 2 above, and in further view of Mizuno et al. (US 2017/0243697 Al and Mizuno hereinafter).
Regarding claim 10, modified Akada discloses an electronic component, wherein the dielectric layers and the margin portion (Akada: Figs. 2(a)_3 and ¶[0028_0032_0034_0038 & 0041] shows and indicates multilayer body 1 includes inner electrodes 2a_2b_3a_3b_4 where dielectric layers 1a that are alternately stacked {indicated in ¶[0041] and shown in Fig. 3};Shinichi: Figs. 1-2 and abstract & ¶[0020-0025] from the Espacenet Translation shows where the margin portion 11 is in the width direction). 
However, Akada, Zenzai, and Shinichi do not disclose wherein an average particle diameter of a dielectric particle that is contained in the dielectric layers that are interposed between the inner electrodes is larger than an average particle diameter of a dielectric particle that is contained in the margin portion.
Mizuno discloses wherein an average particle diameter of a dielectric particle that is contained in the dielectric layers that are interposed between the inner electrodes is larger than an average particle diameter of a dielectric particle that is contained in the margin portion (items 12, 13, 17, 18, 19 of Fig. 3 and  ¶[0019_0030_0067_0072 & 0136] & claim 4 indicates where an first average particle diameter of a dielectric particle that is contained in the dielectric layers of the first ceramics that is interposed between the inner electrodes 12_13 is larger than the third average particle diameter of a dielectric particle of third ceramics that is contained in margin portion section 18 of margin portion 18_17 {third ceramics of bonding unit 18 having a third average particle diameter that is smaller than the first average particle diameter of the first ceramics of capacitance forming unit 19 and the second average particle diameter of the second ceramics forming side margin 17}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an average particle diameter of a dielectric particle that is contained in the dielectric layers that are interposed between the inner electrodes is larger than an average particle diameter of a dielectric particle that is contained in the margin portion into the structure of modified Akada. One would have been motivated in the electronic component of modified Akada and have the average particle diameter of a dielectric particle that is contained in the dielectric layers that are interposed between the inner electrodes be larger than an average particle diameter of a dielectric particle that is contained in the margin portion in order to provide high bonding properties of the side margins and high-temperature durability while further increasing the moisture resistance of the electronic component, as indicated by Mizuno in ¶[0007-0008 & 0148], in the electronic component of modified Akada.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akada in view of Zenzai and Shinichi, as detailed in the rejection of claim 2 above, and in further view of Tanaka, as further motivated by Park et al. (US 2012/0147523 Al and Park II hereinafter).
Regarding claim 17, modified Akada discloses an electronic component, wherein the margin portion includes a dielectric body made of a dielectric ceramic material that contains BaTiO3 as a main component (Shinichi: Figs. 1-2 and ¶[0027] from the Espacenet Translation indicates where margin portion 11 includes a dielectric body made of a dielectric ceramic material that contains BaTiO3 as a main component). 
However, Akada, Zenzai, and Shinichi do not disclose wherein the margin portion includes a dielectric body made of a dielectric ceramic material that contains BaTiO3 and has a perovskite structure.
Tanaka discloses wherein the margin portion includes a dielectric body made of a dielectric ceramic material that contains BaTiO3 and has a perovskite structure (item 10 of Fig. 1 & items 10, 32, 34 of Fig. 3 and ¶[0046] indicates where margin portion 32 and margin portion 34 of multilayer capacitor 10  includes a dielectric body made of a dielectric ceramic material that contains BaTiO3 and has a perovskite structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the margin portion includes a dielectric body made of a dielectric ceramic material that contains BaTiO3 and has a perovskite structure into the structure of modified Akada. One would have been motivated in the electronic component of modified Akada and have the margin portion include a dielectric body made of a dielectric ceramic material that contains BaTiO3 and has a perovskite structure in order to have a dielectric ceramic material that contains BaTiO3 have excellent crystallinity with favorable dispersion properties, as motivated by Park II in the abstract and ¶[0019], in the electronic component of modified Akada.

Regarding claim 18, modified Akada discloses an electronic component, wherein the main component includes an additive of Si (Tanaka: Fig. 3 and ¶[0046] indicates where margin portion 32 and margin portion 34 of multilayer capacitor 10 includes an additive of Si).

Allowable Subject Matter
Claims 4-6, 8, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the primary reason for allowance is due to an electronic component, wherein a shortest distance L1 between the first end surface and the second end surface in the length direction and a dimension L2 of the through section in the length direction satisfy a relationship of L2/L1 ≥ 0.42.
Regarding claims 5-6, the primary reason for allowance is due to the dependency on claim 4.
Regarding claim 8, the primary reason for allowance is due to the dependency on claims 6 and 4.
Regarding claims 12-13, the primary reason for allowance is due to the dependency on claims 6 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847